In re Barze, James; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Tangipahoa, 21st Judicial District Court, Div. “B”, No. 61471; to the Court of Appeal, First Circuit, No. K294 1493.
Writ granted in part; otherwise denied; case remanded. The district court is ordered to appoint counsel for relator and hold a hearing at which it will determine whether counsel’s joint representation of relator and co-perpetrator who pled guilty and then testified against relator at trial constituted an actual conflict of interest adversely affecting counsel’s performance. Cuyler v. Sullivan, 446 U.S. 335, 100 S.Ct. 1708, 64 L.Ed.2d 333 (1980); State v. Ross, 410 So.2d 1388, 1390 (La.1982); State v. Rowe, 416 So.2d 87, 91 (La.1982). In all other respects, the application is denied.
JOHNSON, J., not on panel.